DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 12/23/2020, 2/18/2022 and 4/11/2022 have been considered.  

Drawings
The drawings filed on 12/23/2020 are accepted.  

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner how a table, created and controlled by a processor, can “subscribe to a value change”, “unsubscribe to the value change” and “receive a notification of the value change”.  The processor is responsible to any changes occurring to the table (assuming the table is stored locally).  The notification of a value change is what would cause the change to be made in the table, by the processor.  Applicant’s claim 1 reads as if the table is stored locally, whereas claim 10 as if it is centrally located.  Accordingly, the scope of claims 10 and 20 are unclear.  

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US-2014/0301277).
Regarding claim 1, Ueda teaches a base station (Fig. 1 [100]) comprising:
a transmitter; (Fig. 1 [1102])
a receiver; (Fig. 1 [1102])
a processor (Fig. 1 [1101]) coupled to the transmitter and the receiver (Fig. 1) and configured to:
create a management interface for receiving configuration information from surrounding base stations; (Page 1 [0004] “X2-interface” and Page 2 [0027])
subscribe the configuration information and store the configuration information into a table;  (Fig. 9 and Page 6 [0096])
receive, via the receiver through the management interface, the configuration information from at least one of the surrounding base stations;  (Page 6 [0089-0095])
update the table based on the configuration information received from the at least one of the surrounding base stations; (Page 6 [0094-0095] “The eNB 101 overwrites the existing information with the updated SON Solution Information of the eNB 100 and thereby stores it in the database unit (S23).”) and
execute a distributed self-organizing network (DSON) algorithm (Page 1 [0008]) comprising one of capacity and coverage optimization (CCO) algorithm, automatic neighbor relation (ANR) algorithm, and physical cell id (PCI) algorithm.  (Pages 2-3 [0030] “Assume that an eNB 100 is performing a Distributed SON in a PCI assignment method”)
Regarding claim 6, Ueda teaches wherein the base station creates a management interface for receiving configuration information from surrounding base stations (Page 1 [0004] “X2-interface” and Page 2 [0027]), further configured to:
send the configuration information to a management system (Page 1 [0008 & 0011]), wherein the management system forwards the configuration information to the surrounding base stations; (Page 3 [0037] “in the case of the Centralised SON, the EM or the NM controls subordinate eNBs. Therefore, even when the PCI of a given eNB is changed, there is no need to send information about the PCI change, provided that the given eNB is also under the management of the same EM or the same NM, because the EM or the NM also manages the PCI change of that eNB”) and
receive from the management system the configuration information of the surrounding base stations.  (Page 3 [0037])
Regarding claim 7, Ueda teaches wherein the table comprises at least one of cell id, transport layer (TNL) address, physical cell id (PCI), neighboring base station’s PCI list, number of surrounding base stations, location, transmission power and status.  (Fig. 7 [S12 & S13] and Fig. 2 [Served Cells, PCI & Neighbor Information])
Regarding claim 8, Ueda teaches broadcasting the configuration information to the surrounding base stations.  (Fig. 18 and Pages 2-3 [0030])
Regarding claims 11 and 16-18, the limitations of claims 11 and 16-18 are rejected as being the same reasons set forth above in claims 1 and 6-8.  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US-2014/0301277) in view of Nuss et al. (US-2014/0349661 hereinafter, Nuss).
Regarding claims 2 and 12, Ueda teaches wherein the processor is configured to execute the CCO algorithm (Page 10 Claim 10), the ANR algorithm (Page 10 Claim 10), and the PCI algorithm (Page 10 Claim 10 and Page 5 [0080]), but differs from the claimed invention by not explicitly reciting that they are executed sequentially.  
In an analogous art, Nuss teaches a method and system for coordinating cellular network operations using distributed self organizing network functions (Abstract) that includes triggering at least two different SON functions (Page 2 [0026]), coordinating execution of the SON functions according to the priorities assigned to the different SON functions (Page 2 [0037-0039]), wherein they are ideally run sequentially.  (Page 4 [0078]  “Ideally, only one SON action should be allowed to run so that it can be monitored to observe its impact upon the network performance”)
Before the effective date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ueda after modifying it to incorporate the ability to sequentially perform SON functions of Nuss since it enables the network operators to observe the impact of the SON changes on the network prior to performing a second SON function.  (Nuss Page 4 [0078])
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Bellamkonda et al. (US-2019/0261197 hereinafter, Bellamkonda).
Regarding claims 9 and 19, Ueda teaches the limitations of claims 1 and 11 and not sending messages to neighboring eNB when they do not support the SON process (Fig. 10 [S32, Not Supported]) and transmitting messages to the neighboring eNB when they do support the SON (Fig. 10 [No and S34]), but differs from the claimed invention by not explicitly reciting compute a distance between the base station and the at least one of the surrounding base stations; determining a threshold according to the distance; and respond the configuration information to the at least one of the surrounding base stations in response to the distance is smaller than the threshold.  
In an analogous art, Bellamkonda teaches a contextualized network optimization (Abstract) that includes computing a distance between the base station and the at least one of the surrounding base stations; (Page 2 [0024])
determining a threshold according to the distance; (Page 2 [0023-0024] i.e. based on cell density) and 
respond the configuration information to the at least one of the surrounding base stations in response to the distance is smaller than the threshold.  (Page 7 [0069] and Page 11 [0110-0113] i.e. keep the base station on the neighbor list)
Before the effective date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ueda after modifying it to incorporate the ability to limit the neighboring base stations that receive communications during the SON process of Bellamkonda since reducing the number of transmissions reduces congestion and removing distant base stations enables more successful handovers.  (Bellamkonda Fig. 6)

Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claims 3-5 and 13-15 are objected to because the Examiner was unable to find the combination of the elements in claims 1+3 or 1+4 or 1+5, 11+13 or 11+14 or 11+15.  While in general, a delay/waiting period is known in order to determine the changes to the network (see Nuss Page 4 [0078]), the specific reasons for the delay as found in claims 3-5 were not found in the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646